Filed 2/13/20
                              CERTIFIED FOR PUBLICATION




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                              THIRD APPELLATE DISTRICT
                                         (Sacramento)
                                                ----




 ALLIANCE FOR CONSTITUTIONAL SEX                                    C087294
 OFFENSE LAWS et al.,
                                                            (Super. Ct. No. 34-2017-
                  Plaintiffs and Respondents,              80002581-CU-WM-GDS)

          v.

 DEPARTMENT OF CORRECTIONS AND
 REHABILITATION et al.,

                  Defendants and Appellants.


     APPEAL from a judgment of the Superior Court of Sacramento County, Allen H.
Sumner, Judge. Affirmed.

      Xavier Becerra, Attorney General, Phillip J. Lindsay, Senior Assistant Attorney
General, Jessica N. Blonien, Supervising Deputy Attorney General, and Maria G. Chan,
Deputy Attorney General, for Defendants and Appellants.

      Law Office of Janice M. Bellucci and Janice M. Bellucci for Plaintiffs and
Respondents.

     Kravis, Graham & Zucker and Randy Kravis, Ian Graham, and Bruce Zucker for
Andrew Luster as Amicus Curiae on behalf of Plaintiffs and Respondents.


                                                 1
       The California Department of Corrections and Rehabilitation (Department)
continues its effort to draft implementing regulations restricting the categories of inmates
eligible for early parole consideration following the voters’ 2016 enactment of
Proposition 57, also known as the Public Safety Rehabilitation Act. In this latest
iteration, the Department challenges a trial court ruling striking down its regulation
excluding from early parole consideration inmates serving sentences for current
nonviolent sex offenses requiring them to register under Penal Code section 290.
       On appeal, the Department claims that its regulation is supported by
Proposition 57’s overarching goal of protecting public safety and the requirement that the
Secretary of the Department certify that the Department’s regulations enhance public
safety. Because the regulation contravenes the plain language of the statute, we affirm.
                                     BACKGROUND
       Proposition 57 and Early Parole Consideration
       In November 2016 California voters passed Proposition 57, The Public Safety and
Rehabilitation Act of 2016. The initiative added section 32 to article I of the California
Constitution which, among other things, provides for early parole consideration for
inmates serving prison sentences for nonviolent offenses. The added section
(Amendment) reads in part: “(a) The following provisions are hereby enacted to
enhance public safety, improve rehabilitation, and avoid the release of prisoners by
federal court order, notwithstanding anything in this article or any other provision of law:
[¶] (1) Parole Consideration: Any person convicted of a nonviolent felony offense and
sentenced to state prison shall be eligible for parole consideration after completing the
full term for his or her primary offense. [¶] . . . [¶] (b) The Department of Corrections
and Rehabilitation shall adopt regulations in furtherance of these provisions, and the
Secretary of the Department of Corrections and Rehabilitation shall certify that these
regulations protect and enhance public safety.”



                                             2
       Section 2 of Proposition 57 states the voters’ purposes, as relevant here, in
approving the measure: “1. Protect and enhance public safety. [¶] 2. Save money by
reducing wasteful spending on prisons. [¶] 3. Prevent federal courts from
indiscriminately releasing prisoners. [¶] 4. Stop the revolving door of crime by
emphasizing rehabilitation, especially for juveniles.” (Voter Information Guide, Gen.
Elec. (Nov. 8, 2016) text of Prop. 57, § 2, p. 141.)
       The Department adopted emergency regulations to implement the Amendment.
(See Cal. Code Regs., tit. 15, former §§ 2449.1, 2449.2, 3490, 3491, Register 2017,
No. 15 (Apr. 13, 2017).)1 As relevant here, the regulations defined a “nonviolent
offender” as an inmate who is not (1) condemned, incarcerated for a term of life without
the possibility of parole, or incarcerated for a term of life with the possibility of parole;
(2) serving a term of incarceration for a violent felony within the meaning of Penal Code
section 667.5, subdivision (c); or (3) “[c]onvicted of a sexual offense that requires
registration as a sex offender under Penal Code section 290.” (Title 15, former §§ 3490,
subds. (a) & (c), 2449.1, subds. (a) & (c), Register 2017, No. 15 (Apr. 13, 2017).) As
required by the Amendment, the Secretary certified that the regulations as adopted
“protect and enhance public safety for all Californians.”
       In an initial statement of reasons accompanying the regulations, the Department
provided its justification for excluding sex offenders from the nonviolent parole
consideration process: “[T]he crimes listed in [Pen. Code, § 290] reflect the
determination of the people of the State of California (through initiatives and the
legislature) that, ‘Sex offenders pose a potentially high risk of committing further sex
offenses after release from incarceration or commitment, and the protection of the public




1Further undesignated regulation references are to Title 15 of the California Code of
Regulations (Title 15).

                                               3
from reoffending by these offenders is a paramount public interest.’ ” (Cal. Dept. of
Corrections, Initial Statement of Reasons NCR 17-05, July 14, 2017, p. 15.)
       Alliance’s Petition
       In April 2017 John Doe and the Alliance for Constitutional Sex Offense Laws
(collectively Alliance) filed a petition for writ of mandate in the superior court
challenging the Department’s definition of a “nonviolent offender” as categorically
excluding sex offenders required to register under Penal Code section 290 regardless of
whether California law defines their crimes as “violent.” The Department responded that
Proposition 57 did not define “nonviolent offense” but rather provided the Department
with broad discretion to achieve its stated intent and to protect and enhance public safety.
       The Trial Court’s Order
       The trial court granted Alliance’s petition for writ of mandate and invalidated title
15, sections 3490, subdivision (a)(3) and 2449.1, subdivision (a)(3) of the emergency
regulation, finding the Department’s exclusion of sex offenders from early parole
consideration conflicted with the voters’ intent. It observed the Department did not
contend the regulations exclude sex offenders from early parole consideration because
they are “violent”; rather, the Department excluded sex offenders based on recidivism
rates. The court directed the Department to define the term “nonviolent” in a manner
consistent with article I, section 32, subdivision (a)(1) and the voters’ directive.
       The Department’s Final Regulations
       In May 2018 the Department issued final regulations purporting to implement
Proposition 57.2 (Title 15, §§ 3490, 3491, subd. (a), 2449.1, subd. (a).) The final



2   We grant Alliance’s unopposed motion for judicial notice of the Notice to Change of
Regulations, issued by the Department and dated April 19, 2019. The regulations at issue
were revised to extend eligibility for parole consideration to nonviolent inmates serving a
life term, after the trial court’s decision here and in response to In re Edwards (2018)
26 Cal.App.5th 1181 (Edwards), discussed post. These revisions are not germane to our

                                              4
regulations modified the emergency regulations to define “nonviolent offender”3 as any
inmate who is not: (1) condemned to death; (2) currently incarcerated for a term of life
without the possibility of parole; (3) currently serving a term of incarceration for a
“violent felony” as defined by Penal Code section 667.5, subdivision (c); (4) currently
serving a term of incarceration for a nonviolent felony offense after completing a
concurrent determinate term for a “violent felony.” (Title 15, § 3490, subds. (a) & (c);
2449.1, subd. (a).) The final regulations provided that nonviolent offenders, as defined
by title 15, section 3490, shall be eligible for early parole consideration, except, inter
alia, inmates “convicted of a sexual offense that currently requires or will require
registration as a sex offender under the Sex Offender Registration Act, codified in
sections 290 through 290.024 of the Penal Code.” (Title 15, §§ 3491, subds. (a) &
(b)(3).)
       The final statement of reasons supporting the permanent regulations provided the
Department’s reasons for excluding sex offenders from the early parole process: “Public
safety requires that sex offenders be excluded from nonviolent parole consideration.”
(Cal. Dept. of Corrections, Credit Earning and Parole Consideration Final Statement of
Reasons, Apr. 30, 2018, p. 20.) The Department then reiterated its reasoning from the


discussion here. We deny the remaining (three) requests for judicial notice of additional
documents contained in Alliance’s May 15, 2019, filing captioned “Respondents’
Request for Judicial Notice,” as consideration of these materials is not necessary to our
resolution of this appeal.
3  Recently our colleagues in the Second Appellate District, Division Five decided In re
Mohammad (2019) 42 Cal.App.5th 719. There, the court determined the Department’s
final regulations impermissibly condition early parole eligibility on an inmate’s status as
a “nonviolent offender.” (Id. at pp. 726-727.) Rather, “Section 32(a)(1) extends early
parole consideration to persons ‘convicted of a nonviolent felony offense,’ ” even where
the inmate was also convicted of a violent offense. (Id. at p. 727.) The issue presented in
Mohammad is not before us here, and therefore we do not address it. But we observe the
holding in Mohammad may well affect the manner in which the Department must amend
its regulations in light of our holding here.

                                              5
initial statement of reasons. (Ibid.) It observed that offenses not considered serious or
violent felonies but that require registration as a sex offender include “incest, pimping of
a minor under sixteen, sexual battery, and lewd and lascivious acts with a fourteen or
fifteen year old victim where the perpetrator is at least ten years older.” (Ibid.) Although
the Department did not exclude these offenders as falling outside the definition of
“nonviolent offender” in the final regulations, it concluded: “The department has
determined that these sex offenses demonstrate a sufficient degree of violence and
represent an unreasonable risk to public safety to require that sex offenders be excluded
from nonviolent parole consideration.” (Ibid.) The Secretary of the Department certified
that the final regulations “protect and enhance public safety.”
                                       DISCUSSION
                                              I
                          Validity of the Department’s Regulation
       The Department contends it did not exceed its rulemaking authority by excluding
inmates required to register as sex offenders under Penal Code section 290 from early
parole consideration. It argues the language of Proposition 57 demonstrates the voters’
intent to confer on it broad discretion to promulgate regulations that protect and enhance
public safety, even if those regulations exclude nonviolent sex offenders otherwise
eligible for early parole consideration.4
       At the outset we observe the Department does not argue that all sex offenses
requiring registration under Penal Code section 290 are excluded from the term
“nonviolent felony offense” for purposes of article I, section 32, subdivision (a)(1). In




4 The Department also argues the materials provided to voters demonstrates the voters’
intent to permit the Department to exclude registered sex offenders from the nonviolent
parole process. But as we will discuss, we conclude the plain language unambiguously
demonstrates the voters’ intent, and therefore we do not consider this argument.

                                              6
other words, the issue before us is not whether the Department may define “nonviolent
offender”5 to exclude inmates convicted of a nonviolent sex offense. Rather, the issue
presented here is whether the Department is authorized to exclude from early parole
consideration all sex offenders regardless of their undisputed status as convicted of
“nonviolent offenses” on the basis that they are more likely than other offenders to
recidivate and are therefore dangerous to public safety.6 The Department summarizes its
argument as follows: “[T]he Amendment grants all nonviolent offenders parole
consideration ([Cal. Const., art. I, § 32,] subdivision (a)) only if the Secretary can certify
that doing so both enhances and protects public safety ([Cal. Const., art. I, § 32,]
subdivision (b)). Stated differently, [Cal. Const., art. I, § 32,] subdivision (b) authorizes
the Secretary to exclude offenders for public safety reasons who would otherwise be
eligible.” (Third italics added.) We interpret the Department’s argument as conceding
that nonviolent sex offenders--that is, sex offenders whose crimes are nonviolent pursuant
to the Department’s definition of “nonviolent offender”--would be eligible for early
parole consideration under the Amendment but for the Department’s decision to exclude
them as a risk to public safety.
       The Department raises two arguments in support of its position. First, the
Department argues that “enhancing public safety” is the overarching goal of
Proposition 57 and that the overriding purpose of the Amendment is to “expand parole
eligibility consistent with public safety.” It points to the text of the Amendment: “The
following provisions are hereby enacted to enhance public safety, improve rehabilitation,
and avoid the release of prisoners by federal court order, notwithstanding anything in this



5 Or, consistent with the holding in In re Mohammad, supra, 42 Cal.App.5th 719,
persons convicted of a nonviolent offense.
6 We take no position on the Department’s contention that inmates convicted of
nonviolent sex offenses are more likely to reoffend than other inmates.

                                               7
article or any other provision of law.” (Cal. Const., art. I, § 32, subd. (a).) Relatedly, the
Department argues the position of the phrase “public safety” before the language
establishing early parole eligibility to nonviolent offenders demonstrates the supremacy
of public safety concerns over parole eligibility criteria.
       Second, the Department argues article I, section 32, subdivision (b)’s requirement
that the Secretary of the Department certify that every regulation adopted in accordance
with the provisions must “protect and enhance public safety” authorizes it to exclude sex
offenders even where those sex offenders are incarcerated for nonviolent offenses. The
Department asserts the Amendment’s certification requirement would be rendered
meaningless if the Department were required to certify regulations allowing sex offenders
to be eligible for early parole consideration despite its legitimate public safety concerns.
(See People v. Woodhead (1987) 43 Cal. 3d 1002, 1010 [“It is a settled axiom of statutory
construction that significance should be attributed to every word and phrase of a statute,
and a construction making some words surplusage should be avoided”].) We disagree
with each of the Department’s arguments.
       A. Standard of Review
       “ ‘In order for a regulation to be valid, it must be (1) consistent with and not in
conflict with the enabling statute and (2) reasonably necessary to effectuate the purpose
of the statute. [Citation.]’ [Citations.]. Therefore, ‘the rulemaking authority of the
agency is circumscribed by the substantive provisions of the law governing the agency.’
[Citation.] ‘ “The task of the reviewing court in such a case is to decide whether the
[agency] reasonably interpreted [its] legislative mandate. . . . Such a limited scope of
review constitutes no judicial interference with the administrative discretion in that aspect
of the rulemaking function which requires a high degree of technical skill and
expertise. . . . [T]here is no agency discretion to promulgate a regulation which is
inconsistent with the governing statute. . . . Whatever the force of administrative
construction . . . final responsibility for the interpretation of the law rests with the

                                               8
courts. . . . Administrative regulations that alter or amend the statute or enlarge or impair
its scope are void . . . .” [Citation.]’ (Id. at pp. 757-758).” (Edwards, supra,
26 Cal.App.5th at p. 1189.)
       “When construing constitutional provisions and statutes, including those enacted
through voter initiative, ‘[o]ur primary concern is giving effect to the intended purpose of
the provisions at issue. [Citation.] In doing so, we first analyze provisions’ text in their
relevant context, which is typically the best and most reliable indicator of purpose.
[Citations.] We start by ascribing to words their ordinary meaning, while taking account
of related provisions and the structure of the relevant statutory and constitutional scheme.
[Citations.] If the provisions’ intended purpose nonetheless remains opaque, we may
consider extrinsic sources, such as an initiative’s ballot materials. [Citation.] Moreover,
when construing initiatives, we generally presume electors are aware of existing law.
[Citation.] Finally, we apply independent judgment when construing constitutional and
statutory provisions. [Citation.]’ [Citation.]” (Edwards, supra, 26 Cal.App.5th at
p. 1189.)
       B. Analysis
       We begin construing Proposition 57 by examining the language of the proposition.
In interpreting this provision, we accord “ ‘significance, if possible, to every word, phrase
and sentence in pursuance of’ ” the voters’ intent. (People v. Valencia (2017) 3 Cal.5th
347, 357.) We may not insert words or add provisions to an unambiguous statute.
(People v. Hunt (1999) 74 Cal. App. 4th 939, 946.)
       Section 32, subdivision (a) of article I unequivocally states that any person
convicted of a nonviolent felony offense and sentenced to state prison shall be eligible for
parole consideration after completing the full term for his or her primary offense. That
provision, when read in isolation, does not suggest that the Department may exclude any
class of inmate convicted of a nonviolent offense from early parole consideration. There
is no qualifying provision permitting the Department to draft regulations excluding

                                              9
classes of nonviolent offenders on the basis of their likelihood of recidivism or any other
public safety consideration. The plain language of article I, section 32, subdivision (a)(1)
is unequivocal.
       When read as a whole, the language of the proposition does not change our view
that section 32, subdivision (a)(1) of article I unequivocally demonstrates the voters’
intent to provide early parole consideration for all inmates convicted of a nonviolent
offense--as opposed to only those inmates the Department believes are sufficiently
unlikely to reoffend. While we agree with the Department that one of the goals of
Proposition 57 is to enhance public safety, a generally stated goal of enhancing public
safety does not authorize the Department to promulgate regulations outside of the scope
of the plain language of Proposition 57. Had the voters agreed with the Department that
enhancing public safety required excluding inmates convicted of a nonviolent sex offense
from early parole consideration, they could have added that provision to the proposition.
They did not. Nor did they add a provision to the proposition authorizing the Department
to exclude any category of offenses it considered to be a risk to public safety, regardless
of the category’s classification as nonviolent. We see nothing in the text of
Proposition 57 to suggest that the stated policy goal of enhancing public safety permits
the Department to promulgate regulations directly contradicting the text of the
proposition.
       Additionally, enhancing public safety is not the only goal of Proposition 57, and
the Department’s promulgated regulation would adversely affect the Amendment’s other
stated goals. Section 5 of Proposition 57 provides in relevant part: “This act shall be
broadly construed to accomplish its purposes.” Permitting the Department to restrict the
number of eligible inmates due to perceived danger to public safety does not broadly
construe the stated goals of the proposition. For example, restricting the number of
inmates eligible for early parole consideration would not save money by reducing
wasteful spending on prisons. Rather, it would require continued spending to house

                                             10
nonviolent sex offenders otherwise eligible for parole. The Department’s regulation
would also not help prevent federal courts from indiscriminately releasing prisoners due
to state prisons’ overcrowding; the Department’s decision to render ineligible otherwise
eligible inmates impedes the goal of reducing the prison population.
       We also disagree with the Department that the certification requirement in article
I, section 32, subdivision (b) authorizes the Department to promulgate regulations
contradicting the plain language of section 32, subdivision (a). Nothing in the language
of section 32, subdivision (a) suggests that it is limited by the provisions of section 32,
subdivision (b). Indeed, subdivision (a) is prefaced with the following: “The following
provisions are hereby enacted to enhance public safety, improve rehabilitation, and avoid
the release of prisoners by federal court order, notwithstanding anything in this article or
any other provision of law.” (Italics added.) The language in subdivision (b) confirms
that point: “[The Department] shall adopt regulations in furtherance of these
provisions . . . .” (Italics added.) Subdivision (b), contrary to the Department’s
contention, does not permit the Department to promulgate regulations limiting the express
requirements of subdivision (a)(1). Rather, it requires that the Department promulgate
regulations to advance the express requirements of subdivision (a)(1), which does not
limit the categories of inmates eligible for early parole consideration based on their
likelihood of recidivism. There is “ ‘ “no agency discretion to promulgate a regulation
which is inconsistent with the governing statute.” ’ [Citation.]” (In re McGhee (2019)
34 Cal.App.5th 902, 911 (McGhee).)
       Requiring the Department to promulgate regulations consistent with the
Amendment does not render the certification requirement surplusage of no legal effect, as
the Department contends. “ ‘[S]urplusage’ in this context means surplusage as to other
statutory language, not as to some possible judicial interpretation.” (Reno v. Baird
(1998) 18 Cal. 4th 640, 658.) Our interpretation of the Amendment still requires the
Department to promulgate regulations in furtherance of the provision of the Amendment

                                              11
and still requires the Secretary of the Department to certify that the regulations enhance
public safety. The Department is still required to define the term “nonviolent felony
offense,” but it must do so consistently with the intent of the voters as unambiguously
expressed by the plain language of the statute.
       Furthermore, we are dubious of the Department’s premise that allowing
nonviolent sex offenders to be considered for early parole endangers public safety. The
Amendment does not require that all inmates convicted of nonviolent felonies are subject
to immediate release from custody. Rather, those inmates are permitted only early
consideration by the Board of Parole Hearings, which is charged with determining
whether an inmate is suitable for parole. (See, e.g., In re Perez (2016) 7 Cal.App.5th 65,
84 [Board of Parole Hearings’ core determination is whether a prisoner remains a current
threat to public safety].)
       Courts have repeatedly rejected in other contexts the Department’s argument that
the reference to “public safety” in the Amendment permits it to promulgate regulations
excluding categories of inmates otherwise eligible for early parole consideration. In
Edwards, supra, 26 Cal.App.5th 1181, the Second Appellate District, Division Five
struck down the Department’s regulation that excluded nonviolent, indeterminately
sentenced third strike offenders from the early parole process. In support of its
regulation, the Department asserted in its final statement of reasons: “[L]ife term inmates
remain ineligible for parole consideration because the plain text of Proposition 57 makes
clear that parole eligibility only applies to determinately sentenced inmates, and
furthermore, public safety requires their exclusion.” (Id. at p. 1188, citing Cal. Dept. of
Corrections, Credit Earning and Parole Consideration Final Statement of Reasons, Apr.
30, 2018, p. 14, italics added.) The appellate court concluded the Department’s argument
did not reflect the voters’ intention in passing Proposition 57, which included “reducing
wasteful spending on prisons, emphasizing rehabilitation, protecting public safety, and



                                             12
avoiding compelled, indiscriminate inmate releases by federal court decree.” (Id. at
p. 1191, citing Ballot Pamp., Gen. Elec. (Nov. 8, 2016) text of Prop. 57, p. 141, § 2.)
       The court in Edwards, supra, 26 Cal.App.5th at page 1191, observed there is
strong evidence the voters who approved Proposition 57 sought to provide relief to
nonviolent offenders, and excluding an inmate who the Department conceded was a
nonviolent offender left the court “convinced that excluding him for relief is inconsistent
with the voters’ intentions.” Notably, the court did not conclude the Department was
entitled to exclude nonviolent offenders serving a life sentence with the possibility of
parole on the basis that the Department was permitted to exclude a certain category of
nonviolent offenders due to the proposition’s goal of enhancing public safety or the
public safety certification requirement in article I, section 32, subdivision (b).
       In In re Gadlin (2019) 31 Cal.App.5th 784, at pages 789 to 790, review granted
May 15, 2019 (S254599) (Gadlin)7 the Second Appellate District, Division Five
concluded the Department could not exclude inmates who had previously been convicted
of offenses requiring them to register as sex offenders from early parole consideration. In
Gadlin, as here, the Department argued “that its application of the regulations to exclude
inmates who have sustained prior registrable convictions is consistent with its
determination that registrable sex offenses involve a sufficient degree of violence and
registrable inmates represent an unreasonable risk to public safety.” (Id. at p. 789.)
Disagreeing, the court held: “These policy considerations . . . do not trump the plain text
of section 32(a)(1),” which clearly provides that early parole eligibility must be assessed
based on the current offense of conviction. (Ibid.) We followed Gadlin in In re Schuster
(2019) 42 Cal.App.5th 943.



7 In light of the Supreme Court’s pending review of Gadlin, we cite it for its persuasive
rather than precedential value. (See Cal. Rules of Court, rules 8.1105(e)(1)(B),
8.1115(e)(1).)

                                              13
       Finally, in McGhee, supra, 34 Cal.App.5th 902, the First Appellate District,
Division Four struck down the Department’s process of first screening inmates to
determine whether they satisfy eligibility criteria before referring them to the Board of
Parole Hearings for parole consideration. The Department stated in its statement of
reasons supporting the regulation, “Under these criteria, nonviolent offenders will
automatically be screened out if their prison records establish they have recently
committed serious misconduct indicating they pose an unreasonable risk of violence.”
(Id. at p. 907, citing Statement of Reasons, p. 17.) The Department contended that the
regulations were consistent with the term “parole consideration” in section 32,
subdivision (a)(1) of article I. (McGhee, at p. 908.) The appellate court rejected the
Department’s argument and determined that the statutory and regulatory scheme in place
before the voters passed Proposition 57 can only be understood such that “parole
consideration” requires parole consideration by the Board of Parole Hearings, not the
Department. (Id. at pp. 909-910.) The court held that the Department’s newly created
screening process was contrary to the intent of and inconsistent with the language of
section 32, subdivision (a)(1). (McGhee, at p. 911.)
       In McGhee the Department argued, as it does here, that the challenged regulations
should be upheld as within the Department’s discretion. The court observed, “there is
‘ “no agency discretion to promulgate a regulation which is inconsistent with the
governing statute.” ’ [Citation.] While Proposition 57 delegated rulemaking authority to
the Department to ‘fill up the details,’ as the Attorney General argues, the exclusion of
otherwise eligible inmates from board consideration is hardly a detail.” (McGhee, supra,
34 Cal.App.5th at p. 911.) The court also “unequivocally reject[ed] the assertion that
compliance with Proposition 57 will undermine public safety.” (Id. at p. 913.) The court
observed that the Board of Parole Hearings will continue to review the records of eligible
inmates to determine whether the inmates present a risk to public safety. (Ibid.)



                                             14
       While Edwards, Gadlin, and McGhee do not squarely address the issue presented
here, they nonetheless illustrate the Department’s repeated attempts to exclude categories
of inmates undisputedly classified as “nonviolent” from early parole consideration
despite this classification and under the guise of “public safety.” In each case, the
appellate court determined that the Department was required to adhere to the voters’
intent in passing the Amendment rather than authorizing the Department to exclude
groups of nonviolent inmates solely based on its view of public safety. We do the same
here. We too reject the Department’s claim that the goal of public safety entitles it to
contradict the unambiguous language of the Amendment.
       Because we find the plain language of the statute unambiguous as to the voters’
intent in passing Proposition 57, we need not address the Department’s argument that the
ballot materials support its position regarding the voters’ intent.
                                      DISPOSITION
       The judgment is affirmed. Costs are awarded to Alliance. (Cal. Rules of Court,
rule 8.278.)



                                                         /s/
                                                   Duarte, J.


We concur:



      /s/
Blease, Acting P. J.



     /s/
Hoch, J.



                                              15